Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments of claims 2 and 8 traverse the 112 rejections in the Office action dated 3/18/2021, and these 112 rejections of claims 2 and 8 are hereby withdrawn.

The amendment of claim 9 does not traverse the rejection of claim 9 under 112 in the Office action dated 3/18/2021, and this 112 rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a length equal to substantially half of the trough” in claim 1, is a relative term which renders the claim indefinite.  The term “substantially half” is not defined by the respective claim, the 
In order to expedite prosecution, the term “substantially” is construed as how it might be reasonably interpreted by a person having ordinary skill in the art.

Also, regarding claim 1, it is not clear what is meant by: “each trough unit has a . . . length equal to substantially half of the trough . . . .” 
For example, the trough (200a) is generally understood to be a 6-sided box shape having dimensions of a certain height, width and length.  It is not clear whether claim 1 requires the length of trough unit to be equal to substantially half of a (width or length or height) of the trough.
The Examiner reasonably believes that the claim is intended to require that the length of the trough unit is equal to half of the length of the trough.  Therefore, in order to expedite prosecution, claim 1 is construed as: “each trough unit has a . . . length equal to substantially half of a length of the trough . . . .” 

The term “relatively” in claim 9 is a relative term which renders the claim indefinite.  The term “relatively” is not defined by the respective claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In order to expedite prosecution, the term “relatively” is construed as how it might be reasonably interpreted by a person having ordinary skill in the art.

All dependent claims are rejected by virtue of depending from a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (WO 2011/073603, “Hall”).

Regarding claim 1, Hall anticipates A combined cable trough and walkway (1) comprising a trough (200a) and a lid (Figs. 1, 4-5, 7-8, pg. 9, lines 19-23; first and second walkway base sections 12 comprising a trough 10 and lids 50, 60 form a walkway), 
the trough (200a) comprising two trough units (200) arranged to be coupled together end to end to form the trough (200a) (Figs. 1, 4-5, 8, pg. 10, lines 25-28; a plurality of base sections 12 are coupled together end to end to form the trough, each base section 12 is a trough unit), 
such that each trough unit (200) has a width identical to a width of the trough (200a) and a length equal to substantially half of a length of the trough (200a) (Figs. 1, 4-5, 8, pg. 10, lines 25-28; each base section 12 is a trough unit which has a width identical to a width of the trough since each base section 12 is a subset of the trough, and since each of the base stations 12 are identical, the length of a base station 12 is therefore substantially equal to half the length of the trough which is two base Examiner’s note: see the 112 rejection above for an explanation of the construction of this limitation.)
and wherein the trough (200a), comprising the two trough units (200), is arranged to be coupled to one or more further troughs (200a) (Figs. 1, 4-5, 8, pg. 10, lines 25-28; the trough comprises two base sections 12 which are coupled together end to end to further base sections 12 which are further troughs), 
each of the one or more troughs (200a) comprising two further trough units (200) (Figs. 1, 4-5, 8, pg. 10, lines 18-28; the trough comprises two base sections 12 which are coupled together end to end to further base sections 12 which are coupled together, which are further troughs, and any suitable number of cable conduit sections may be used).

Regarding claim 2, Hall anticipates the direction of the end to end connection of the trough units (200) corresponds to the direction and length of the walkway (Fig. 8, pg. 10, lines 25-28; the direction of the end to end connection of the base sections 12 corresponds to the direction and length of the walkway).

Regarding claim 3, Hall anticipates the two trough units (200) are identical (Figs. 1, 4-5, 8, pg. 9, lines 19-23; first and second walkway base sections 12 are identical).

Regarding claim 4, Hall anticipates the lid comprises two identical lid sections (100) (Figs. 1, 4-5, 8, pg. 9, lines 19-23; the lids 50, 60 are identical).

Regarding claim 5, Hall anticipates a connection between the two trough units (200) is different to a connection between two adjacent troughs (200a) (Figs. 1, 2-4, 8, pg. 9, lines 19-23; pg. 7, .

Regarding claim 6, Hall anticipates the connection between two adjacent troughs (200a) comprises a pair of complementary male (205) and female (207) connectors (Figs. 1, 2-4, 8, pg. 9, lines 19-23; pg. 10, lines 29-35; the connection between two base sections 12 is formed by the connection of the coupling projections 26, 36 and the coupling recesses 27, 37, which are complementary male and female connectors).

Regarding claim 9, Hall anticipates each lid section tapers from a thick edge to a relatively thin edge (Fig. 7, pg. 9, lines 19-23; each lid section 50, 60 tapers from a thick edge to a relatively thin edge).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, as applied to claim 6, above.

Regarding claim 7, Hall discloses the claimed invention as applied to claim 6, above.
Hall does not explicitly disclose the connection between two adjacent troughs (200a) permits movement.
Hall, page 2, lines 28-31, discloses the projection and recess are engaged so as to “restrict relative movement” between the walkway sections.  Hall does not disclose that the relative movement is excluded or eliminated.  Furthermore, Hall discloses the cable conduit and walkway is provided alongside a railway track, to which a person of ordinary skill would understand that a railway track has slight curvatures, therefore a walkway that is provided alongside the railway track would include the slight curvatures.  As such, a person of ordinary skill would interpret Hall’s teachings that the engagement of the projection and recess, which restricts or limits its relative movement, results in a structure that has some movement.  Thus, a person of ordinary skill in the art would predictably reason that the claimed “permits movement” are obvious limitations in view of Hall’s teachings.  
In addition, the structure of Hall’s trough unit is substantially similar to the structure of the trough unit of the claimed invention.  Applicant’s specification does not describe any distinguishing structural characteristics which would differentiate its structure from Hall’s structure with respect to the claimed “permits movement”.  Movement is permitted between two adjacent troughs of the claimed invention, it would be obvious to a person having ordinary skill in the art that Hall’s structure, which is substantially similar to the structure of the claimed invention, would also permit movement at the connection between two adjacent troughs.  Therefore, the claimed “permits movement” is an obvious limitation in view of Hall’s teachings.  


Hall does not explicitly disclose wherein the movement between the adjacent troughs (200a) is 2 degrees from a notional straight line connecting a centre line of the adjacent troughs.
As discussed above in claim 7, Hall, page 2, lines 28-31, discloses the projection and recess are engaged so as to “restrict relative movement” between the walkway sections.  Hall does not disclose that the relative movement is excluded or eliminated.  Furthermore, Hall discloses the cable conduit and walkway is provided alongside a railway track, to which a person of ordinary skill would understand that a railway track has slight curvatures, therefore a walkway that is provided alongside the railway track would include the slight curvatures.  As such, a person of ordinary skill would interpret Hall’s teachings that the engagement of the projection and recess would predictably restrict or limit the relative movement to 2 degrees from a notional straight line connecting a center line of adjacent troughs.  
The claimed relative movement to 2 degrees from a notional straight line connecting a center line of adjacent troughs is a result effective variable.   It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It is established above, in the discussion with respect to claim 7, in which the structure of Hall’s trough unit is substantially similar to the structure of the trough unit of the claimed invention, and that movement is permitted between Hall’s two adjacent troughs.  Applicant’s specification does not describe any distinguishing structural characteristics which would differentiate its structure from Hall’s structure with respect to the claimed “2 degrees”.  It would be obvious to a person having ordinary skill in the art that Hall’s structure, which is substantially similar to the structure of the claimed invention, would also permit movement of 2 degrees at the connection between two adjacent troughs.  Therefore, the claimed “2 degrees” is an obvious limitation in view of Hall’s teachings.  


Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. 

On page 5, regarding claim 1, Applicant argues that the trough as claimed is formed from two trough units, which allegedly distinguishes it from Hall.  Therefore, Applicant alleges that Hall fails to anticipate claim 1.
The Examiner respectfully disagrees with Applicant’s argument and conclusion because Hall’s trough is construed as being formed from two base sections 12 which are connected together (Figs. 1 and 8).  
Therefore, Applicant’s argument is not persuasive.

On page 6, regarding claims 7 and 8, Applicant argues that Hall describes that movement is undesirable, which is in contrast to the claimed “permits movement” and “2 degrees”.  Therefore, Applicant alleges that Hall fails to render the subject matter of claims 7 or 8 obvious.
The Examiner respectfully disagrees with Applicant’s argument and conclusion.
It is noted that, Hall, page 2, lines 28-31, discloses the projection and recess are engaged so as to “restrict relative movement” between the walkway sections.  A person of ordinary skill would interpret Hall’s teaching as the relative movement between the walkway sections is restricted or limited to a certain degree.  Therefore a person of ordinary skill would reasonably understand that Hall’s walkway sections permit some movement, and the movement is restricted at a certain point.  
Hall, page 1, lines 17-26, describes a combined cable conduit and walkway section provided alongside a railway track.  This is substantially the same objective of the claimed invention (title: “A cable through with an integrated walkway function for use in railways,” see also [0001]-[0005], [0025]) 
It is common knowledge that a railway track has slight curvatures.  Based on a reading of Hall, a person of ordinary skill would understand that a walkway which is provided alongside the railway track would include the slight curvatures.  As such, a person of ordinary skill would interpret Hall’s teachings that the engagement of the projection and recess would predictably permit the relative movement of two adjacent troughs to be equal to 2 degrees from a notional straight line connecting a center line of the adjacent troughs in order to be able to be provided alongside a railway track which includes the slight curvatures.  
Furthermore, the structure of Hall’s trough unit is substantially similar to the structure of the trough unit of the claimed invention.  Applicant’s specification does not describe any distinguishing structural characteristics which would differentiate its structure from Hall’s structure with respect to the claimed “permits movement” and “2 degrees” of claims 7 and 8 respectively.  Therefore, the claimed “permits movement” “2 degrees” is an obvious limitation in view of Hall’s teachings because the structure of the claimed trough unit is substantially similar to the structure of Hall’s trough unit.  
For the reasons discussed above, Applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847